Citation Nr: 1533096	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  09-00 318A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada 


THE ISSUE

Entitlement to a compensable evaluation for residuals, right knee injury to include degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active duty service from September 1976 to August 1980 and from November 1982 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran resides in the jurisdiction of the Reno, Nevada RO.  In September 2012, the Board remanded the issue of entitlement to a compensable evaluation for residuals, right knee injury to include degenerative arthritis.

FINDING OF FACT

The Veteran failed to report for his November 2012 as well as two December 2012 VA examinations scheduled by VA in conjunction with his increased rating claim for residuals, right knee injury to include degenerative arthritis, and good cause for his failure to report has not been shown.


CONCLUSION OF LAW

The claim for entitlement to an increased rating for residuals, right knee injury to include degenerative arthritis, is denied as a matter of law.  38 C.F.R. § 3.655 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA have been fulfilled by information provided to the Veteran in a November 2006 letter.  The Veteran was notified of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA and private records have been obtained and associated with the record.  However, as discussed below, the Veteran failed to report for VA examinations in November 2012 and December 2012 for evaluations of residuals, right knee injury to include degenerative arthritis.  

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  38 C.F.R. § 3.655(b) applies to original or reopened claims or claims for increase, while 38 C.F.R. § 3.655(c) applies to running awards, when the issue is continuing entitlement.  More specifically, when a claimant fails to report for a scheduled medical examination, without good cause, a claim for an increase shall be denied without review of the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  See 38 C.F.R. § 3.655.  

In this case, the claim on appeal is not the original claim for compensation as contemplated by the operative VA regulations.  Rather, the claim is an increased rating claim.  

The United States Court of Appeals for Veterans Claims ("the Court") has held that the burden was upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The Court has held, however, that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence. In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q).

In this case, the Board determined that an additional examination was needed to assess the current level of severity for Veteran's residuals, right knee injury to include degenerative arthritis.  Thus, the claim was remanded back to the RO.  The RO attempted to schedule the Veteran for a VA examination.  He was sent an appropriate notification in November 2012, but failed to report.  He was then scheduled for two more examinations in December 2012, but failed to report for the examinations.  The Veteran has not provided any reason for failing to report for the examinations.  As the Veteran has provided no explanation for his failure to report for examinations, the Board is satisfied that he received notice and failed to report to the scheduled VA examinations without good cause.  See 38 C.F.R. § 3.655.  Therefore, the increased rating claim on appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

A compensable evaluation for residuals, right knee injury to include degenerative arthritis, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


